Title: To Benjamin Franklin from Benjamin Franklin Bache, 20 June 1783
From: Bache, Benjamin Franklin
To: Franklin, Benjamin


          
            My dear grand Papa
            Geneva June 20th 1783
          
          I write you to informe you that I reciev’d the books you mentioned in your letter of
            the 7th of June I have obtain’d another
            prize the same as my last but one rank more advanc’d I told you in my last letter that I was
              well, but I had the fever again and Mr
            Marignac went with me into the country for few holidays upon my arrival in Town the
            Fever left me but not being well I still take physic for that excuse my dear grand Papa
            the schortness of my letter and Beleive me for ever Your most obidien and Dutiful
            son
          
            B. Franklin Bache
            
            I am a Scolar of the 1st classe
          
          
            Mr and Mrs Marignac present you their respects as well as Johonnot
              who incloses a Word or two. My
              compliments to my Cousin
          
         
          Addressed: A Monsieur / Monsieur
            Franklin ministre / Plenipotentiaire des etats unis / de L’Amerique aupres de sa majèsté
            / tres chretiènne / a Passy près Paris
          Notation: B. F. B. to Dr. Franklin
            Geneva, June 20 — ’83
        